Citation Nr: 1702051	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent from February 28, 2007 to March 6, 2013, 10 percent from March 7, 2013 to January 22, 2014, and 40 percent from January 23, 2014 to the present for deep vein thrombosis with varicose veins and post-phlebitic syndrome of the left lower extremity (DVT disability). 

2. Entitlement to an initial rating in excess of 0 percent from February 28, 2007 to March 6, 2013, 10 percent from March 7, 2013 to January 22, 2014, and 40 percent from January 23, 2014 to the present for deep vein thrombosis with varicose veins and post-phlebitic syndrome of the right lower extremity (DVT disability).

3. Entitlement to an initial rating in excess of 10 percent from September 20, 2007 to January 22, 2014 and 30 percent from January 23, 2014 to the present for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007, April 2008, and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter came before the Board in December 2012, at which time the Board remanded it to obtain the Veteran's private treatment records, VA medical treatment records, and a VA examination for the Veteran's DVT disability claims.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, the Veteran's private and VA treatment records were associated with the file, and adequate VA examinations and opinions were obtained in March 2013, January 2014, July 2014, and November 2014.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2013, the Veteran requested a videoconference hearing before the Board, but withdrew this request in June 2015. 


FINDINGS OF FACT

1. From February 28, 2007 to January 22, 2014, both the Veteran's left and right DVT disabilities were manifested by persistent edema, intermittent ulcerations, pain at rest, and several instances of hyperpigmentation, but not stasis pigmentation or eczema.

2. From January 23, 2014 to the present, both the Veteran's left and right DVT disabilities have been manifested by persistent edema and stasis pigmentation or eczema, but not persistent ulceration or massive board-like edema. 

3.  From September 20, 2007 to January 22, 2014, the Veteran's PTSD was manifested by intact memory, satisfactory occupational functioning, normal thought content, total orientation, an appropriate appearance, mood, and behavior, normal speech, logical thought processes, isolation, disturbances of motivation and mood, anxiety, and sleep impairment.

4. From January 23, 2014 to the present, the Veteran's PTSD was manifested by normal thought content, total orientation, an appropriate appearance, mood, and behavior, normal speech, logical thought processes, depression, fatigue, isolation, short-term memory impairment, disturbances of motivation and mood, anxiety, and sleep impairment. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no higher, were met from February 28, 2007 to January 22, 2014 for DVT of the left lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7120 (2015).

2. The criteria for a 20 percent rating, but no higher, were met from February 28, 2007 to January 22, 2014 for DVT of the right lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7120 (2015).

3. The criteria for a rating in excess of 40 percent from January 23, 2014 to the present have not been met for DVT of the left lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7120 (2015).

4. The criteria for a rating in excess of 40 percent from January 23, 2014 to the present have not been met for DVT of the right lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7120 (2015).

5. The criteria for a rating in excess of 10 percent from September 20, 2007 to January 22, 2014 and in excess of 30 percent from January 23, 2014 to the present for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 
  
Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Higher Initial Ratings for Bilateral DVT Disability

The Veteran contends that he is entitled to a higher rating for his bilateral DVT disability.  Specifically, in a December 2014 statement, he argued that he is entitled to a 40 percent rating for the entire period on appeal because he has worn compression hose on both legs for over 35 years and experienced swelling and edema in both legs for over 20 years.  He contended that he purchased his own tractor trailer rig because he had to regularly take sick leave for medical issues related to his DVT disability.  

The bilateral DVT disability is separately rated under 38 C.F.R. § 4.104, Diagnostic Code 7120 which governs varicose veins.  Under this code, the disability ratings are assigned as follows: 0 percent disabling for asymptomatic palpable or visible varicose veins; 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The Veteran's private and VA medical records from May 2006 to the present are associated with the record.  In May 2006, during a new patient evaluation, the Veteran reported a history of multiple DVTs and bilateral lower extremity edema.  Upon physical examination, a healed ulcer scar was noted on the right medial malleolus and there was evidence of bilateral pitting edema, more severe in the right lower extremity than the left.  The Veteran was diagnosed with edema and subsequent medical records show that edema is listed as an active problem throughout the period on appeal.  A February 2007 physical examination shows that his lower extremities were symmetrical with +1 edema to the ankles and without varicosity, cyanosis, or clubbing.   In September 2007, the Veteran was treated for a superficial ulcer on the right medial malleolus, and his pressure sensation was impaired.  In December 2007, there were no open areas or edema, but it was noted that the Veteran was wearing compression hose and taking Lasix, which decreased the swelling.  Additionally, hyperpigmentation was noted in scattered areas of previous bullae formation just above the right medial malleolus.  He was ordered to continue with compression socks and apply cream sparingly to the affected areas. 

In June 2010, November 2010, February 2011, and October 2011, an examination of the lower extremities revealed no edema or open areas, but it was noted that he was wearing his compression hose bilaterally and taking Lasix to decrease swelling.
In November 2012 and January 2013, a physical examination revealed no edema or open lesions, but the treating nurse practitioner noted he was not wearing his compression hose and stressed that he needed to wear the hose at all times. An August 2013 VA medical record noted areas of erythema on the lower extremities.  In July 2014, the Veteran presented with edema and was prescribed a compression pump with biocomfort sleeves. 

The Veteran has been afforded several VA examinations to assist in assessing the severity of his DVT disability throughout the period on appeal.  In January 2009, the Veteran reported that he had problems with swelling/pain since service, developed clots in the early 1970s, has been on anticoagulation medication since that time, and has subsequently experienced eight or nine deep venous thromboses and one episode of pulmonary embolism.  He reported experiencing pain/tenderness on a daily basis and swelling that worsens during the day and improves at night, relief for which required elevating his feet several times a day.  A physical examination revealed swelling, scattered small varicosities, hyperpigmentation, and tenderness to palpation in both lower extremities.  The Veteran's legs were well-perfused and the pulses were intact/symmetrical in both legs and feet.  The Veteran was diagnosed with recurrent deep venous thrombosis, pulmonary embolus once with no reoccurrence, varicosities and post-phlebitic syndrome secondary to the recurrent deep venous thrombosis, and chronic swelling in both legs and feet, secondary to post-phlebitic syndrome.  

In a March 2013 VA examination, the Veteran was diagnosed with varicose veins with bilateral aching and fatigue in legs after prolonged standing or walking, symptoms that are relieved by elevation and compression hosiery, intermittent ulceration, persistent edema, and constant pain at rest.  The examiner also noted palpable, mildly tender varicose veins with 1-2+ pitting edema.  He opined that the Veteran's condition caused issues with his employment as a truck driver because he was unable to drive for prolonged periods of time without stopping.

The Veteran was afforded another VA examination in January 2014, and was diagnosed with varicosities in the lower extremities and deep vein/superficial thrombophlebitis and post-phlebitic syndrome.  The Veteran reported experiencing varicose veins since the 1980s that have worsened over time and swelling that is not fully resolved by compression hosiery.  The examiner documented that the Veteran's disability caused the following symptoms in both legs: aching and fatigue in legs after prolonged standing or walking; persistent stasis pigmentation or eczema; persistent edema that is incompletely relieved by elevation of the extremity; persistent subcutaneous induration; and constant pain at rest.  The examiner also noted bilateral, non-pitting chronic edema in the lower extremities that was 3+ in the right and 2+ in the left.  He opined that the Veteran's condition caused issues with his employment as a truck driver because he must stop periodically to stretch/move his legs.

In a November 2014 addendum medical opinion, the examiner noted that the Veteran's clinical records show a long history of swelling and discomfort in the legs, and his clinical findings are consistent with post-phlebitic syndrome of both legs and varicosities secondary to the deep vein thrombosis.

After consideration of the medical and lay evidence, the Board finds that the Veteran is entitled to a 20 percent rating for the period from February 28, 2007 to January 22, 2014.  In making this determination, the Board relied on the Veteran's VA medical records and examinations, which show persistent edema that required elevation of the lower extremities, compression hosiery and Lasix for treatment, as well as pain at rest, several instances of hyperpigmentation and erythema, and varicosities.  The Board finds that a higher rating is not warranted for this period because the evidence did not demonstrate stasis pigmentation or eczema.  Specifically, there are only several documented instances of pigmentation on the lower extremities - December 2007 and January 2009, as well as erythema in August 2013.  The March 2013 VA examiner explicitly did not indicate that the Veteran experienced persistent or incipient stasis pigmentation or eczema due to his disability.  

The Board considered the Veteran's statements that he is entitled to a 40 percent rating for the entire period on appeal.  In support of his contention, however, the Veteran cites his swelling, pain, and constant use of hosiery.  He does not contend that he experiences stasis pigmentation or eczema, which is a vital element that differentiates the 20 percent disability rating from the 40 percent disability rating.  Accordingly, the Board finds that the Veteran is entitled to a 20 percent rating, and no higher, from February 28, 2007 to January 22, 2014.  

The Board further finds that the Veteran is not entitled to a rating in excess of 40 percent from January 23, 2014 to the present for his disability.  The evidence does not demonstrate persistent ulceration or massive board-like edema.  Importantly, the Veteran has limited his claim to 40 percent.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim).  For these reasons the Board finds that the Veteran is entitled to a rating of 40 percent, and no higher, from January 23, 2014 to the present. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of varicosities, persistent edema, ulcerations, and pain are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While examiners have commented on the effect of the Veteran's disability on his work, the evidence indicates that the Veteran is currently employed.  There is no allegation or evidence suggesting this employment is marginal in any way.  Thus, a claim for TDIU has not been raised.   

Higher Initial Rating for PTSD

The Veteran contends that he is entitled to a higher rating for his PTSD for the entire period on appeal.  In June 2012, he argued that he is entitled to no less than 30 percent because he is unable to work for other individuals, has no social life other than church, and does not enjoy social activities other than working in the yard.  He further stated that he has a temper, can be verbally abusive, works a lot, and does not like to interact with dispatchers while he is working.  In a July 2013 statement, the Veteran argued that his PTSD affects his ability to socialize and function on a daily basis, and that he is happier when he is alone on the highway working as an independent truck driver.  In a December 2014 statement, the Veteran argues that he is entitled to a 70 percent rating for his PTSD because he experiences mood swings, crying spells, and frustration.  He also contends that he is an independent contractor because he is unable to work for another individual, and his bilateral DVT disability causes pain that worsens his PTSD symptoms. 

The Veteran's PTSD is rated under the general rating formula for mental disorders.  A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  30 C.F.R. § 4.130, Diagnostic Code 9411.

 A 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board prior to August 4, 2014, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, DSM-IV was in use at the time certain medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130. 

The Veteran's VA treatment records have been associated with the record.  At a February 2007 Agent Orange exposure examination, the Veteran denied any psychiatric illnesses.  In October 2007, December 2007, June 2008, and June 2010, depression and/or PTSD screenings were negative. 

In April 2012, the Veteran underwent a VA initial PTSD examination.  The examination revealed that the Veteran experiences anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner diagnosed the Veteran with PTSD and opined that his symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication. 

The Veteran presented for a VA mental health evaluation in July 2013.  He reported that his wife believes he is depressed, but he does not agree with her.  He admitted to experiencing angry outbursts and little interest in activities, but also reported no financial, job, or family issues.  The Veteran had recently returned from a vacation in Florida and reportedly enjoyed that vacation.  A mental status evaluation showed appropriate behavior, total orientation, normal speech, logical thought processes, good judgment and insight, and appropriate mood/affect.  The Veteran denied suicidal and homicidal ideation. 

The Veteran was afforded a second VA PTSD examination in January 2014.  He reported having a good relationship with his family, particularly his wife, engaging in daily activities, and receiving no mental health treatment since 1971.  He reported experiencing the following symptoms: irritability; moodiness; sleep problems (the examiner noted that he has sleep apnea); fatigue; depression; self-isolation; normal appetite; avoidance of crowds and war movies; and no suicidal ideation.  A mental status evaluation showed an appropriate appearance, normal cognitive functioning, short-term memory impairment, total orientation, euthymic mood, normal speech, logical thought processes, and normal thought content.  The Veteran denied suicidal and homicidal ideation.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He also remarked that the Veteran continued to experience PTSD symptoms and would tend to minimize his symptoms when asked, but it was apparent that he isolated himself from others, avoided stimuli related to the military, and often dealt with re-experiencing of events.  

In July 2014, a depression evaluation showed that the Veteran rated emotion, occupational, and social functioning as good and reported no thoughts of harming himself or others. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent from September 20, 2007 to January 22, 2014.  The evidence shows that, during this period, the Veteran had generally satisfactory functioning, normal speech, thought processes, and thought content, intact memory, total orientation, and an appropriate appearance, behavior, mood, and affect.  The Board considered the Veteran's contentions that he has no interest in social activities and that he became an independent contractor because he could not work with others, as well as the April 2012 VA examination report that showed disturbances of motivation and mood, chronic sleep impairment, and anxiety.  The Board finds, however, that the evidence of a good relationship with his wife and other relatives, the Veteran's ability to successfully function in his profession, albeit as an independent contractor, his interest in work, yardwork, and church, and the lack of mental health therapy or medication treatment indicates that his functioning is more aptly contemplated by a 10 percent rating rather than a 30 percent rating or higher.  

The Board further finds that the Veteran is not entitled to a rating in excess of 30 percent from January 23, 2014 to the present.  The lay and medical evidence shows depression, fatigue, isolation, short-term memory impairment, disturbances of motivation and mood, anxiety, and sleep impairment.  While some of these characteristics warrant a 50 percent rating, the totality of the evidence shows that the Veteran's disability is more aptly portrayed by a 30 percent rating.  Specifically, the evidence shows that the Veteran has normal thought content, total orientation, an appropriate appearance, mood, and behavior, normal speech, logical thought processes, and no suicidal or homicidal ideation.  He also has a good relationship with his wife and enjoys his work as an independent contractor. 

For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the period from January 23, 2014 to the present.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of anxiety, sleep impairment, social isolation, mild memory impairment, and irritability are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   As with the DVT disability, the Veteran's PTSD clearly affects his work, and he has reportedly chosen a job that allows him to work more independently.  That being said, he is currently employed, and there is no suggestion his income is marginal.  Thus, a claim for TDIU has not been raised.   

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in May 2007 and October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and supporting lay statements.  The Veteran was also afforded VA compensation and pension examinations in December 2008, November 2009, April 2012, March 2013, and January 2014 to assist in determining the severity of the Veteran's disabilities, as well as addendum opinions in July and November 2014.  The examinations and opinions were adequate because they were performed by appropriate medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

Finally, all due process considerations have been met.  No new evidence was received following the November 2014 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to 20 percent from February 28, 2007 to January 22, 2014, but no higher, for the left DVT disability, is granted. 

Entitlement to 20 percent from February 28, 2007 to January 22, 2014, but no higher, for the right DVT disability, is granted. 

Entitlement to a rating in excess of 40 percent from January 23, 2014 to the present for the left DVT disability is denied. 



	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 40 percent from January 23, 2014 to the present for the right DVT disability is denied. 

Entitlement to a rating in excess of 10 percent from September 20, 2007 to January 22, 2014 for PTSD is denied. 

Entitlement to a rating in excess of 30 percent from January 23, 2014 to the present for PTSD is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


